DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 3-6, 9, 10, 12-17, 20-29, 32, 33, 35-38, 40-43, 45, 47, 48, 52-56, 58, 59, 61, 62, 64, 66, 67, 70-80, 82, 84-187, 190, 192, 193, and 197 are canceled.
	Claims 2, 7, 8, 11, 18, 30, 34, 39, 44, 49, 50, 57, 60, 63, 65, 68, 81, 83, and 191 are amended.
	Accordingly, claims 1, 2, 7, 8, 11, 18, 19, 30, 31, 34, 39, 44, 46, 49-51, 57, 60, 63, 65, 68, 69, 81, 83, 188, 189, 191, and 194-196 are pending and subject to the below  ‘Election/Restrictions’.

Objection to Specification
Embedded Hyperlink and/or Other Form of Browser-Executable Code	
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (e.g., “http://www.” and “www.”) found at Paragraphs [0123] and [0134] of the originally filed specification.  Applicant is required to review and delete all instances of embedded hyperlinks and/or other form of browser-executable codes from the specification. See M.P.E.P. § 608.01.  An alternative and acceptable format, would be “world wide web address:”).  Accordingly, appropriate correction is required.

Objection to Drawings
Illegible Drawings
The drawings are objected to because of the text found in sequences depicted in Figures 3A, 3B, 8A, 8B, 11A, 11B, 13A, 13B, 15, 17 are considered illegible.  For example, FIG. 3A depicts various elements for the random integration of the landing pad, however, several of the depicted elements are illegible due to the size of the drawing along with the grayscale utilized.  Corrected drawing sheets in compliance with 37 C.F.R. 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. 1.121(d).  If the changes are not accepted by the Examiner, the Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Election/Restrictions
Species Election I – First and Second lox Sites along with the First Selectable Marker for the Donor Sequence and for the First and Second lox Sites along with the Second Selectable Marker for the Plasmid/Second Vector
	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the distinctly different lox sites along with selectable markers.
Applicant should elect the specific first and second lox sites along with the first selectable marker for the donor and for the first and second lox sites along with the second selectable marker for the plasmid (e.g., loxP, lox5171, lox2272, etc.; see claims 18, 19, 68, 69).
The ‘First and Second lox Sites along with the First Selectable Marker for the Donor Sequence and for the First and Second lox Sites along with the Second Selectable Marker for the Plasmid/Second Vector’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Pavesch, 50 CCPA In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  The lox sites along with selectable markers differ from one another with respect to their sequence structure.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth in the above ‘First and Second lox Sites along with the First Selectable Marker for the Donor Sequence and for the First and Second lox Sites along with the Second Selectable Marker for the Plasmid/Second Vector’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election II – Bacterial Host Cell
	This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  The species are the distinctly different bacterial host cells.
Applicant should elect a specific type of bacterial host cell (e.g., Bacteriodetes, Cyanobacteria, Firmicutes, etc.; see claims 11, 63).
The ‘Bacterial Host Cell’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  The ‘Bacterial Host Cell’ encompass distinctly different host cells.  In addition, these species are not obvious variants of each other based on the current record.
Accordingly, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Further, there is a search and/or examination burden for the patentably distinct species as set forth in the above ‘Bacterial Host Cell’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Species Election III – Protein Coding Sequence that Promotes Sequence-Specific Gene Transcription along with the Corresponding SEQ ID NO:
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. The species are the 
Applicant should elect a specific protein coding sequences that promotes sequence-specific gene transcription along with the corresponding SEQ ID NO: if available.
The ‘Protein Coding Sequence that Promotes Sequence-Specific Gene Transcription along with the Corresponding SEQ ID NO:’ species are recognized in the art as being independent or distinct from one another because of their diverse chemical structure, their different chemical properties, modes of action, different effects and reactive conditions.  Chemical structures which are similar are presumed to function similarly, whereas chemical structures that are not similar are not presumed to function similarly.  The presumption even for similar chemical structures though is not irrebuttable, but may be overcome by scientific reasoning or evidence showing that the structure of the prior art would not have been expected to function as the structure of the claimed invention.  Note that in accordance with the holding of Application of Pavesch, 50 CCPA 1084, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Lain. 223 USPQ 1257 (Fed. Cir. 1984), chemical structures are patentably distinct where the structures are either not structurally similar, or the prior art fails to suggest a function of a claimed compound would have been expected from a similar structure.  The protein coding sequences that promotes sequence-specific transcription are presumed to have differing sequence structure.  In addition, these species are not obvious variants of each other based on the current record.
Accordingly, Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Protein Coding Sequence that Promotes Sequence-Specific Gene Transcription along with the Corresponding SEQ ID NO:’ species at least the following reason(s) apply:
The species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Election
Applicant is advised that the reply to this requirement to be complete must include: (i) an election of an ‘First and Second lox Sites along with the First Selectable Marker for the Donor Sequence and for the First and Second lox Sites along with the Second Selectable Marker for the Plasmid/Second Vector’ (Species Election I); (ii) an election of an ‘Bacterial Host Cell’ (Species Election II); (iii) an election of an ‘Protein Coding Sequence  that Promotes Sequence-Specific Gene Transcription along with the Corresponding SEQ ID NO:’ (Species Election III); and (iv) identification of the claims encompassing the elected species, including any claims subsequently added.
An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of an invention may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall 
Should Applicant traverse on the ground that the inventions are not patentably distinct and/or on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the Examiner finds one of the inventions unpatentable over the prior art and/or one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention and/or other species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 C.F.R. 1.141.

Conclusion
Due to the complexity of the above set forth election/restriction requirements, a telephone call was not made to the Applicant to request an oral election.  See M.P.E.P. § 812.01.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636